Citation Nr: 0613866	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  04-00 171A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his mother, and his spouse


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel

INTRODUCTION

The veteran served on active duty from February 1977 to 
January 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The veteran testified at a Travel 
Board hearing before the undersigned Veterans Law Judge.  A 
copy of the transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran claims entitlement to service connection for PTSD 
as a result of being attacked during his period of active 
duty service.  Although the alleged attack has not been 
verified, the veteran's service medical records reflect that 
he reported being stabbed in the face and he was treated for 
a glass injury to the face.

A September 2002 report of a VA PTSD examination includes a 
diagnosis of PTSD; however, there is no opinion as to the 
etiology of this disorder.  

In this regard, it is noted that VA outpatient treatment 
records reflect that the veteran has reported a history of 
childhood abuse.  These records also reflect numerous 
psychiatric diagnoses, to include rule out PTSD from early 
childhood victimization.  This suggests that, rather than 
being the result of active duty service, the veteran's 
psychiatric impairment existed prior to enlistment and may or 
may not have been aggravated as a result of service.  
Additional medical clarification is needed. 

The Board also notes that VA treatment records indicate that 
the veteran is in receipt of ongoing mental health treatment 
from Counseling Associates of Pinellas.  Although the 
veteran's treating LMHC (licensed mental health counselor) 
has submitted numerous statements with respect to the 
etiology of the veteran's PTSD, copies of his treatment 
records have not been obtained.  Therefore, copies of the 
veteran's treatment reports from Counseling Associates of 
Pinellas should be obtained for an adequate determination.

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  With any needed assistance from the 
veteran, the RO should seek all records 
of VA and/or private mental health 
treatment identified by the veteran.  The 
veteran should attempt to obtain these 
records himself, if possible, in order to 
expedite the appeal.  The RO is 
specifically requested to obtain all VA 
treatment records as well as records from 
Counseling Associates of Pinellas.  

2.  When the above records, if any, have 
been secured and associated with the 
claims folder, the RO should schedule the 
veteran for a VA examination to determine 
the nature and etiology of any mental 
disorder.  Based upon examination of the 
veteran and review of his pertinent 
medical history, the examiner is 
requested to offer an opinion with 
supporting analysis as to the following:

a)  Whether it is at least as likely as 
not that any current psychiatric 
impairment, to include PTSD, is the 
result of the veteran's active duty 
service from February 1977 to January 
1980?  If PTSD is indicated, the stressor 
the PTSD finding is based on should be 
noted. 

b)  If it is determined that the 
veteran's psychiatric disorder existed 
prior to service, the examiner is 
requested to provide an opinion as to 
whether the psychiatric disorder which 
existed prior to enlistment was 
aggravated (a chronic worsening of the 
underlying condition versus temporary 
flare-ups of symptoms) as a result 
service and, if so, whether such increase 
in severity was beyond the natural 
progress of the disease.

A complete rationale for all opinions 
expressed should be provided.  If the 
examiner is unable to provide the 
requested opinion without resorting to 
speculation, it should be so stated.

3.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefit sought can be 
granted.  If the claim remains denied, 
the veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





